Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendment filed December 21, 2018 has been entered.  Claims 1-23 are currently pending.

Claim Objections
Claims 4, 7-12, and 19-22 are objected to because of the following informalities:  
There appears to be a typographical error in each of claims 4 and 7-12.  The Examiner suggests amending the claim to recite “The probe cover of claim 1…”  
There appears to be a typographical error in each of claims 19-22.  The Examiner suggests amending the claim to recite “The method of claim 14…”  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-19, and 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dye et al. (US 2013/0247921, hereinafter “Dye”).
	Regarding claim 1, Dye discloses a probe cover (30) formed from a film (para [0038, 0056]), wherein the film defines: (a) a tubular sheath (34) having a distal end (42) and a proximal end (44) defining a channel (40) therebetween, wherein the distal end is closed and the proximal end defines an opening having a periphery (para [0057]); and (b) a flange (32) extending from the periphery of the opening at the proximal end of the tubular sheath (para [0039] – “sheath 34 that is integrated with applicator frame 32”).  
	Regarding claim 2, wherein the flange is adapted to attach to a planar or semi-planar surface (attaches to drape 10 – para [0043]; Figs 1A, 7A).  
	Regarding claim 3, wherein the tubular sheath and the flange are flexible (para [0048, 0056]).  
	Regarding claim 4, wherein an adhesive (36) is disposed on a non-sterile field facing surface (14) of the flange or a sterile surgical field facing surface of the flange (para [0043]).  
	Regarding claim 5, wherein a release liner (37) is disposed on the adhesive (para [0043]).  
	Regarding claim 6, wherein the adhesive comprises a hot melt adhesive coating, an acrylic adhesive coating, a tape, or a combination thereof (adhesive coating interpreted as a tape or adhesive strip – para [0043]).  
	Regarding claim 7, wherein the probe cover is configured for direct attachment to a surgical drape (attaches to drape 10 – para [0043]; Figs 1A, 7A).  
	Regarding claim 9, wherein the film comprises latex, polyurethane, polyisoprene, polycarbonate, polypropylene, polyethylene, or a combination thereof (para [0056]).  
	Regarding claim 10, wherein the flange (32) extends from the periphery of the opening at the proximal end of the tubular sheath to opposing first and second edges and opposing third and fourth edges such that the flange has a square or rectangular shape (para [0063]; Figs 2A-B).  
	Regarding claim 11, wherein the flange (32) has a surface area that is sufficiently large to cover an opening in a surgical drape (10) to which the flange is attached (para [0043]; Fig 7A).  
	Regarding claim 12, wherein the channel receives a probe (52) connected to a non-sterile medical instrument (50) (para [0053-0054]).  
	Regarding claim 13, wherein the probe is an ultrasound probe, an echocardiography probe, or an internal cardiac defibrillator wand (para [0053]).  
	Regarding claim 14, Dye discloses a method for using a probe (working end 52 of instrument 50) in a sterile surgical field, wherein the probe is a component of a non-sterile medical instrument located in a non-sterile field (para [0053-0054]; Fig 8), the method comprising: a) positioning a probe cover (30) adjacent a sterile surgical field side or a non- sterile field side of a surgical drape material (10), wherein the probe cover is formed from a film, wherein the film defines: (i) a tubular sheath (34) having a distal end (42) and a proximal end (44) defining a channel (40) therebetween, wherein the distal end is closed and the proximal end defines an opening (para [0057]); and (ii) a flange (32) extending from the periphery of the opening at the proximal end of the tubular sheath (para [0039] – “sheath 34 that is integrated with applicator frame 32”); b) attaching a non-sterile field facing surface of the flange to a sterile surgical field facing surface of the surgical drape material or attaching a sterile field facing surface of the flange to a non-sterile field facing surface of the surgical drape material (para [0043]); and c) inserting the probe into the opening at the proximal end of the tubular sheath and into the channel from the non-sterile field, wherein the probe is connected to the non-sterile medical instrument via a cord such that the probe is encased by the tubular sheath (para [0053-0054]).  

	Regarding claim 15, wherein an adhesive (36) is disposed on the non- sterile field facing surface (14) of the flange or on the sterile surgical field facing surface (12) of the flange (para [0043]).  
	Regarding claim 16, wherein a release liner (37) is disposed on the adhesive, wherein the release liner is removed prior to attaching the non-sterile field facing surface of the flange to the sterile surgical field facing surface of the surgical drape material or prior to attaching the sterile-field facing surface of the flange to the non-sterile field facing surface of the surgical drape material (para [0043]).  
	Regarding claim 17, further comprising cutting an opening in the surgical drape material at a location where the flange is attached such that the opening at the proximal end of the tubular sheath lines up with the opening cut in the surgical drape material prior to or after step b) (para [0011, 0054]).  
	Regarding claim 18, wherein the flange (32) has a surface area that is sufficiently large to cover the opening in the surgical drape material (10) (para [0043]; Fig 7A).  
	Regarding claim 19, further comprising d) advancing the probe contained within the channel and encased by the tubular sheath into the sterile surgical field for use on a patient (para [0053-0054]).  
	Regarding claim 21, wherein the tubular sheath and flange are flexible such that the tubular sheath is movable in multiple planes within the sterile surgical field and such that the flange is attachable to a planar or semi-planar surface (para [0037, 0043, 0048, 0056]; Fig 7B).  
	Regarding claim 22, wherein the probe is an ultrasound probe, an echocardiography probe, or an internal cardiac defibrillator wand (para [0053]).  
	Regarding claim 23, Dye discloses a surgical drape for separating a sterile surgical field from a non-sterile field (Figs 7A-8), the surgical drape comprising: a surgical drape material (10) having an opening formed therein; and a probe cover (30) formed from a film, wherein the film defines: (a) a tubular sheath (34) having a distal end (42) and a proximal end (44) defining a channel (40) therebetween, wherein the distal end is closed and the proximal end defines an opening having a periphery (para [0057]); and (b) a flange (32) extending from the periphery of the opening at the proximal end of the tubular sheath (para [0039] – “sheath 34 that is integrated with applicator frame 32”), wherein the probe cover opening is aligned with the surgical drape material opening, wherein the probe cover is attached to the surgical drape material via the flange (para [0043]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dye (US 2013/0247921), as applied to claims 1 and 14 above, further in view of Small (US 3,968,792, hereinafter “Small”).  Dye discloses the invention substantially as claimed, as shown above, but fails to explicitly disclose the film is seamless.  Small discloses a similar tubular surgical drape for maintaining a sterile environment (Figs 1-2, abstract) and teaches the tubular drape is ordinarily a seamless tubular structure formed in a stretch weave (col 1, ln 28-31).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the film of Dye such that the film was seamless to minimize areas that may compromise the sterile environment, such as an open seam.    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MARIE RODJOM whose telephone number is (571)272-3201. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M RODJOM/Primary Examiner, Art Unit 3771